Exhibit 10.17
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
     THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is entered into
as of November 6, 2009 by and between TEMPLE-INLAND INC., a Delaware corporation
(the “Company”), and DOYLE R. SIMONS (the “Executive”).
     WHEREAS, the Company and the Executive currently are party to an Employment
Agreement dated August 9, 2007, as amended by an amendment entered into as of
November 7, 2008 (as amended, the “Existing Agreement”); and
     WHEREAS, the Company and the Executive wish to amend the Existing Agreement
in ways designed to ensure that certain payments under the Existing Agreement
remain deductible notwithstanding the limitations set forth in Section 162(m) of
the Internal Revenue Code of 1986, as amended.
     NOW, THEREFORE, the Company and the Executive hereby agree as follows:
     1. Section 3(d) is amended to substitute “5(c)” for “5(c)(ix)” where the
latter term appears therein.
     2. A new Section 4(g) is added immediately following Section 4(f) to read
in its entirety as follows:
     (g) Notwithstanding the foregoing provisions of this Section 4, the Company
agrees that it will not terminate the Executive’s employment without Cause prior
to a Change in Control as defined in Appendix B hereto where such termination is
at the request or direction of a Person (as defined in Appendix B hereto) who
has entered into an agreement with the Company the consummation of which would
constitute a Change in Control and that prior to a Change in Control it will not
take any action or fail to take any action, in either event at the request or
direction of such a Person, that would cause a circumstance or event entitling
the Executive to terminate employment for Good Reason. For purposes of any
determination regarding the applicability of the immediately preceding sentence,
any position taken by the Executive shall be presumed to be correct unless the
Company establishes to the Board by clear and convincing evidence that such
position is not correct.
     3. Section 5(c)(v) is amended to read in its entirety as follows:
     (v) All bonus or incentive awards that have a scheduled award, vesting or
performance period (hereinafter, an “award period”) of one fiscal year or less
(“Annual Awards”) shall become fully vested on the Date of Termination and shall
be paid (or unrestricted shares issued) on the Applicable Award Payment Date;
provided, however, that in the case of Annual Awards granted after 2009

 



--------------------------------------------------------------------------------



 



and that pursuant to their terms vest or become payable if one or more specified
performance goals or criteria (other than the continued performance of services)
are achieved or the amount of the Award that vests or becomes payable depends
upon the extent of achievement of one or more such performance goals or
criteria, such Annual Award shall be paid only if the Severance Performance Goal
is achieved. The amount paid (or number of unrestricted shares issued) in
respect of an Annual Award that becomes payable pursuant to the terms of this
Section 5(c)(v) shall be equal to the amount of the Award (assuming continued
employment until the end of the award period and the achievement, at the target
level, of any performance goals or criteria established with respect to such
Award) multiplied by a fraction the numerator of which is the number of full
months and any fractional portion of a month during the period from the first
day of the award period for the Annual Award through the Date of Termination and
the denominator of which is the total number of months in such award period (or
if such fraction is greater than 1/2, multiplied by one (1)). This
Section 5(c)(v) shall, as of the date of grant of any Annual Award granted after
2009, form a part of the terms of such Award.
     4. Section 5(c)(ix) is amended to read in its entirety as follows:
     (ix) Each stock option to acquire common stock of the Company and each
stock appreciation right in respect of the Company’s common stock held by the
Executive as of the Date of Termination shall (A) to the extent not already
vested on the Date of Termination, become fully vested on the Date of
Termination and (B) shall, to the extent not previously exercised, be
exercisable following the Date of Termination for the full term of such option
or stock appreciation right. The Company also represents that it caused the
subsidiaries holding the Company’s real estate and financial services operations
prior to their spin-off in 2007 to provide that vesting shall accelerate and
restrictions shall lapse on all unvested or restricted equity or equity-based
awards in respect of each such company held by the Executive as of the Date of
Termination and that each stock option to acquire common stock of such company
and each stock appreciation right in respect of such company held by the
Executive as of the Date of Termination shall remain exercisable following the
Date of Termination for the full term of such option or stock appreciation
right.
     5. Section 5(c)(x) is amended to read in its entirety as follows:
     (x) All incentive awards (including but not limited to restricted units,
restricted retention units, restricted stock units, performance stock units,
restricted stock, and performance awards) that have an award period in excess of
one fiscal year (“Long-Term Incentive Awards”) shall become fully vested on the
Date of Termination and shall be paid (or unrestricted shares issued) on the
Applicable Award Payment Date; provided, however, that in the case of a
Long-Term Incentive Award granted after January 1, 2009 and which pursuant to
its terms vests and/or becomes payable (or unrestricted shares issuable) only if
one or more

2



--------------------------------------------------------------------------------



 



specified performance goals or criteria (other than the continued performance of
services) is achieved, such Long-Term Incentive Award shall be paid (or
unrestricted shares issued) only if the Severance Performance Goal is achieved.
This Section 5(c)(x) shall constitute an amendment to any Long-Term Incentive
Awards granted after January 1, 2009 and before November 6, 2009 and shall, as
of the date of grant of any Long-Term Incentive Awards granted on or after
November 6, 2009, form a part of the terms of the Award. Not later than the
later of the Date of Termination or 30 days after the end of any potential
Applicable Measurement Period for an Award the payment of which is contingent
upon achievement of the Severance Performance Goal (each, a “Performance
Award”), the Committee shall determine whether the Severance Performance Goal
has been achieved as of the end of such potential Applicable Measurement Period.
If the Committee determines that the Severance Performance Goal has been
achieved for such Applicable Measurement Period, the Committee shall on the date
of such determination certify such achievement in writing in a manner that
satisfies the requirements of Treasury Regulation Section 1.162-27(e)(5).
Neither Section 5(c)(v) hereof nor this Section 5(c)(x) shall apply to stock
options and stock appreciation rights covering the Company’s common stock.
     6. A new Section 5(c)(xi) is added immediately following Section 5(c)(x) to
read in its entirety as follows:
     (xi) For purposes of this Section 5, the following terms shall have the
meanings indicated:
     (A) “Applicable Award Payment Date” means, with respect to an Award, the
later of (a) the Date of Termination or as soon as practicable thereafter (but
in any event within five (5) days following the Date of Termination), or
(b) with respect to a Performance Award, the date that the Committee certifies
achievement of the Severance Performance Goal in a manner that satisfies
Treasury Regulation Section 1.162-27(e)(5) or as soon as practicable thereafter
(but in any event within five (5) days following such certification).
     (B) “Applicable Measurement Period” means the period beginning on the first
day of the award period for an Award and ending on the last day of the later of
(a) the second fiscal quarter preceding the Date of Termination, and (b) the
last day of the first fiscal quarter that would result in the Severance
Performance Goal being established as of a date that satisfies Treasury
Regulation Section 1.162-27(e)(2)(i) (the later of such dates, being the
“Initial Measurement Date”); provided, however, that if the Severance
Performance Goal is not satisfied as of the Initial Measurement Date, the
Applicable Measurement Period shall end as of the last day of the first fiscal
quarter, if any, after the Initial Measurement Date and on or before the last
day of the last fiscal quarter in the original award period for the Award that
the Severance Performance Goal is

3



--------------------------------------------------------------------------------



 



satisfied. By way of example, assume that the Executive is granted an annual
bonus award on February 4, 2011 that is contingent upon achievement of a
specified performance goal for the Company’s 2011 fiscal year. The Executive’s
employment is then terminated by the Company without Cause on May 1, 2011. The
Initial Measurement Date would be the fiscal quarter ending July 2, 2011 because
July 2, 2011 is the first end of a fiscal quarter as of which, in accordance
with Treasury Regulation Section 1.162-27(e)(2)(i), the grant date of the annual
bonus award (February 4, 2011) would not occur after expiration of more than 25%
of the Applicable Measurement Period (January 1, 2011 through July 2, 2011). If
the Severance Performance Goal is not satisfied as of July, 2, 2011 but is
subsequently satisfied as of October 1, 2011, the Applicable Measurement Period
would end as of October 1, 2011. If the Severance Performance Goal is not
satisfied as of either July, 2, 2011 or October 1, 2011, but is subsequently
satisfied as of December 31, 2011, the Applicable Measurement Period would end
as of December 31, 2011. If the Severance Performance Goal is not satisfied as
of July 2, 2011, October 1, 2011, or December 31, 2011, the annual bonus award
would not be paid.
     (C) “Award” means an Annual Award or a Long-Term Incentive Award.
     (D) “Committee” means a compensation committee within the meaning of
Treasury Regulation Section 1.162-27(c)(4).
     (E) “EBITDA” means segment operating income minus general and
administrative expenses and minus share-based compensation, plus depreciation
and amortization, all as determined in accordance with GAAP and reported in the
Company’s financial statements.
     (F) “Peer Group” means Abitibi-Bowater, Appleton Papers Inc., Boise Inc.,
Canfor Corporation, Caraustar Industries, Inc., Cascades Inc., Catalyst Paper
Corporation, Domtar Inc., Glatfelter (P.H.) Company, Graphic Packaging,
International Paper Company, MeadWestvaco Corporation, Mercer International
Inc., Neenah Paper Inc., Newark Group (The) Inc., NewPage Corp., Packaging
Corporation of America, Rock-Tenn Company, Smurfit-Stone Container Corporation,
Temple-Inland Inc., Verso Paper, Wausau Paper Corp., and West Fraser Timber Co.;
provided, however, that a company will be removed from the Peer Group if for any
year or quarter (as applicable) during the Award Period (a) it does not file
either (i) a Form 10-K or Form 10-Q (as applicable), or (ii) a Form 40-F or Form
6-K (as applicable), or (b) less than 80% of its total revenues (as reported in
the most recently filed Form 10-K or in the case of a Canadian company that does
not file a Form 10-K, the Canadian

4



--------------------------------------------------------------------------------



 



company’s most recently filed Form 40-F) are from either (i) paper
manufacturing/conversion or (ii) lumber and panels.
     (G) “Pension Plan” means any tax-qualified or non-qualified defined benefit
pension plan, including supplemental or excess benefit pension plans maintained
by the Company and any other plan or agreement entered into between the
Executive and the Company which is designed to provide the Executive with
retirement benefits, and any tax-qualified or non-qualified defined contribution
pension plan, including any supplemental or excess defined contribution or
individual account plan maintained by the Company and any other defined
contribution or individual account plan or agreement entered into between the
Executive and the Company.
     (H) “ROI” means operating income, excluding Significant Unusual Items,
divided by beginning of year total assets, excluding certain assets (assets held
for sale, municipal bonds related to capital leases, financial assets of special
purpose entities, discontinued operations, and acquisitions/divestitures on a
weighted average basis), and less current liabilities (excluding the current
portion of long-term debt). Significant Unusual Items are income items reported
in a Form 10-K or Form 40-F that represent the recognition of income from
multiple years’ activities in the current year (for example, gain on the sale or
disposition of an asset, and refunds, rebates, settlements, and credits that
represent recognition of income from multiple years’ activities). An item will
be included as a Significant Unusual Item only if it exceeds $1 million. If any
portion of an Applicable Measurement Period is not a full fiscal year, ROI will
be determined for such partial fiscal year in accordance with the preceding
provisions based on the applicable Forms 10-Q or Forms 6-K for the applicable
fiscal quarter(s) for such partial fiscal year, and ROI for such partial fiscal
year shall be weighted as a partial fiscal year for purposes of determining ROI
over the Applicable Measurement Period.
     (I) “Severance Performance Goal” means the Company having, over the
Applicable Measurement Period, either (a) positive EBITDA or (b) an ROI that
falls within the top three quartiles as compared to the Peer Group.
     7. Section 5(e) is amended by substituting “5(c)(i), (iii), (iv) and
(x) hereof” for “5(c)(i), (iii), (iv) and (v) hereof” where the latter phrase
appears and by substituting “5(c)(i), (iii), (iv) or (x) hereof” for “5(c)(i),
(iii), (iv) or (v) hereof” in both places the latter phrase appears.
     8. Except as modified above, the Existing Agreement shall continue in
effect in accordance with its terms.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment effective as
of the date first above written.

            COMPANY

TEMPLE-INLAND INC., a Delaware
  corporation
      By:   /s/ Dr. E. Linn Draper, Jr.         Name:   Dr. E. Linn Draper, Jr. 
      Title:   Lead Director        EXECUTIVE
         /s/ Doyle R. Simons         Doyle R. Simons             

6